IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0404
                           Filed December 21, 2016


RANESSA HOGGATT,
    Petitioner-Appellee,

vs.

NEAL DONOVAN WALTON,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      Neal Walton appeals the district court order granting Ranessa Hoggatt

physical care of their children. AFFIRMED.




      Colin R. McCormack of Van Cleaf & McCormack Law Firm, L.L.P., Des

Moines, for appellant.

      Christopher R. Kemp of Kemp & Sease, Des Moines, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       A father appeals a custody decree granting the mother physical care of

their children.

I.     Background Facts and Proceedings

       Our de novo review of the record reveals the following facts. Neal Walton

and Ranessa Hoggatt had three children during the eight years that they lived

together in Des Moines. Hoggatt testified she moved out because Walton “was

very abusive and controlling.” Walton testified Hoggatt “ran out” on him and

“never reentered.” Although he stated he cared for the children continuously

from 2004 to 2011, he admitted he was in prison or jail for part of that time and,

at some point, he injured his back and transferred the children to Hoggatt’s care.

       Hoggatt settled in Cedar Rapids with the children. In March 2014, Walton

picked the children up from school and took them to Des Moines after learning

that one of them came to school with bruises.           The department of human

services investigated and confirmed a bruise on the child but declined to confirm

Hoggatt as the responsible person and declined to place the assessment on the

child abuse registry.

       According to Hoggatt, Walton did not allow her to have contact with the

children for the rest of 2014. After Walton took the children, she filed a petition to

establish custody. Towards the end of the year, the district court granted her

temporary physical care of the children and afforded Walton temporary visitation.

       Shortly before the custody trial, the department of human services

investigated Hoggatt for another incident of physical abuse.          This time, the

department issued a founded notice of child abuse assessment naming Hoggatt
                                        3


as the responsible person. The department required a service provider to visit

the mother’s home for fifteen days.     After this period, the mother agreed to

voluntary services to address the abuse finding.

      Following trial, the district court granted Hoggatt physical care of the

children, subject to visitation with Walton. Walton appealed.

II.   Physical Care

      Walton admits “[t]his case is a close call,” given the parents’ “less-than-

perfect backgrounds.”    He contends, however, that the founded child abuse

report, Hoggatt’s refusal to afford him visits with the children for several weeks,

and her refusal to provide “basic information about the minor children’s

education” warrant reversal of the custody decision.

      Both parents had failings. Hoggatt had a 2012 conviction for forgery for

which she served eight days in jail. But Walton had two convictions for domestic

abuse assault, a factor to be used “in determining the custodial parent.” See In

re Marriage of Daniels, 568 N.W.2d 51, 54 (Iowa Ct. App. 1997). At trial, Walton

denied that he committed domestic abuse, notwithstanding the two convictions

on his record. His efforts to minimize his assaultive conduct give us pause. See

id. at 55 (“A child who grows up in a home plagued with battering can, in many

significant ways, be scarred for life. Thus, spousal abuse discloses a serious

character flaw in the batterer, and an equally serious flaw in parenting.”).

Although Hoggatt testified that Walton did not physically abuse the children in the

same way he abused her, this court has commented on the “ravaging and long-

term consequences of domestic abuse on children.” Id.; Wilker v. Buse, No. 07-

1790, 2008 WL 4525757, at *6 (Iowa Ct. App. Oct. 1, 2008) (same).
                                          4


       Notably, Hoggatt testified Walton took a “paddle” to the children. Although

a department child protective worker stated the agency ran “across a fair share of

parents” who believed in corporal punishment and Walton was not cited for child

abuse, Walton’s history of domestic abuse together with his physical discipline of

the children lead us to question his assertion that he “ha[d] the clear advantage”

in the physical care determination.

       That said, Hoggatt’s physical discipline exceeded acceptable bounds.

This fact alone would counsel in favor of reversal. However, Hoggatt agreed to

voluntary services and the district court made an implicit finding of credibility in

her favor. Specifically, the court found the physical care issue “to be close” but

ultimately concluded the mother was “better equipped to handle the physical and

emotional needs of” the three children. We give weight to the court’s findings, in

light of the court’s ability to see and hear the witnesses. See In re Marriage of

Dodson, No. 11-0146, 2011 WL 5867934, at *2 (Iowa Ct. App. Nov. 23, 2011);

Wilker, 2008 WL 4525757, at *3.

       We turn to Walton’s contention that Hoggatt denied him visitation.           “A

parent’s denial of visitation without just cause is a significant factor in determining

the proper custody arrangement.”        Daniels, 568 N.W.2d at 56.        The record

reflects each parent denied the other visits with the children. Accordingly, this

factor does not favor either parent.

       We are left with Walton’s contention that Hoggatt failed to convey

educational information to him. Walton admitted he had “not lately” requested

this information. But his contention implicates the larger question of the parents’

ability to communicate with each other. Both parents conceded difficulties in this
                                          5


area. The parents were required to overcome these difficulties. Specifically, the

custody decree obligated them to “consult with each other regarding the

education, religious training, medical care, extracurricular activities, and all other

matters related to the children.” And, because Hoggatt had physical care of the

children, she was responsible for transmitting information about school events to

Walton. See In re Marriage of Fortelka, 425 N.W.2d 671, 673 (Iowa Ct. App.

1988) (“The parent having physical care will be the one receiving information on

school events, getting conference slips and report cards.          These should be

shared with the other parent.”).   We decline to reverse the physical care

decision based on Hoggatt’s failure to notify Walton of the children’s educational

activities. However, we note that Hoggatt as well as Walton have an obligation to

abide by the terms of the custody decree.

       We affirm the district court’s physical care determination.

       AFFIRMED.